Citation Nr: 0526247	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from December 1976 until 
December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously remanded by the Board in July 2003 
and May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2005, the Board remanded the veteran's claim in order 
that the veteran could be provided a requested hearing before 
a Veterans Law Judge at his local RO.  However, the veteran's 
claim has been returned to the Board without the veteran 
being provided the requested hearing.  There is no indication 
in the claims files that the veteran has withdrawn his 
hearing request.  The Court has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998)

The July 2003 Board decision remanded the veteran's claim for 
a VA psychiatric examination requesting that the VA examiner 
provide an opinion as to the origin of each of the veteran's 
psychiatric disabilities.  The diagnoses on VA examination in 
September 2004 included dysthymic disorder, yet the examiner 
did not express any opinion as to whether the veteran's 
dysthymic disorder is related to service.  A new psychiatric 
examination with the requested opinion is required. 


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be provided a VA 
examination by a psychiatrist to 
determine the nature, extent and etiology 
of all currently present psychiatric 
disability.  Any indicated studies should 
be performed.  The claims files must be 
made available to examiner, and the 
examination report should reflect that 
the claims files were reviewed by the 
examiner.  This should include review of 
the VA outpatient records dated from 
March 2002 to October 2004, which note 
several psychiatric diagnoses.  With 
respect to each currently diagnosed 
psychiatric disorder (other than 
personality disorders), the examiner must 
indicate whether the disorder is chronic 
and must provide an opinion, based upon 
the examination results and a review of 
the claims files, as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the disorder 
originated in service or is otherwise 
etiologically related to service.  The 
rationale for all opinions expressed 
should be set forth.

2.  The RO should then review the claims 
file to ensure that the VA examination 
report complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond. 

4.  When the above actions have been 
accomplished, and if the benefit sought 
on appeal is not granted, schedule the 
veteran, in accordance with the docket 
number of this case, for a Travel Board 
or Videoconference hearing before a 
Veterans Law Judge, unless otherwise 
indicated.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


